Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2016

                                      No. 04-16-00189-CV

                                       Maryann CASTRO,
                                           Appellant

                                                 v.

                                       MLB SUB I, LLC,
                                          Appellee

                        From the County Court, Atascosa County, Texas
                                    Trial Court No. 4343
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       After we remanded this cause to the trial court for it to determine whether Appellant is
indigent or her appeal is frivolous, the trial court determined that Appellant is indigent but her
appeal is frivolous. See Garza v. Garza, 155 S.W.3d 471, 477 (Tex. App.—San Antonio 2004,
no pet.); De La Vega v. Taco Cabana, Inc., 974 S.W.2d 152, 154 (Tex. App.—San Antonio
1998, no pet.). Therefore, she is not entitled to a free record on appeal. See TEX. CIV. PRAC. &
REM. CODE ANN. § 13.003 (West 2002); De La Vega, 974 S.W.2d at 154–55.
        On May 23, 3016, we reinstated this appeal and ordered Appellant to file (1) written
proof with this court by June 2, 2016, that the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee, or (2) her brief with this court by June 22, 2016. We
advised Appellant that if she failed to file a reporter’s record, the court would only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See TEX. R. APP. P. 37.3(c). To date, Appellant has not filed either (1) written
proof that the reporter’s fee has been paid or (2) her brief.
         We ORDER Appellant to show cause in writing within TEN DAYS from the date of this
order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a),
42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998,
no pet.). Appellant’s written response must include a reasonable explanation for Appellant’s
failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal may be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                               _________________________________
                                               Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court